Opinion by
Henderson, J.,
The grant from Isaac W. Eichards to the New York and Cleveland Gas Coal Company covered the Pittsburgh vein of coal in the whole tract together with the right to mine, remove and carry away the same “without any liability for injury caused thereby to the surface of the land overlying said coal”; and the same title was transferred by that company to the plaintiff. Eichards owned all of the surface except that which he had theretofore conveyed to Lundy but as to the latter he was without authority to contract with respect to a release of liability for damages in case of a subsidence of the surface. The undoubted intention of the parties to the grant was that the grantee might mine and remove the coal without any obligation to support the surface or liability 'in case it fell, and this was a competent subject of bargain. One who grants the minerals and reserves the surface may make any contract he likes with the grantee with refer*16ence thereto and where as in this case the contract relates to the' exercise of the right to mine and affects the realty granted it runs with the land and inures to the advantage of a subsequent grantee. Where the contract relates to a thing in esse the thing to be done by the. force of the agreement is annexed and appurtenant to the thing demised and goes therewith. In this State every right which can arise out of land by a grant or reservation may be made the subject of an appropriate covenant which will bind the land as well as the parties and may be enforced by and against subsequent assignees and purchasers: Provident L. & T. Co. v. Fiss, 147 Pa. 232. There could have been no other purpose in the use of the words of the grant reláting to liability for injuries caused to the surface by removing the coal than the relief of the grantee or its assignees from the consequences of such injury. It is not to be questioned that the language of the grant; is sufficient to transfer all the mining rights relating to the particular vein of coal and the provisions with reference to the removal of the coal and exemption from liability for injury to the surface were germane to and an integral part of the grant: Kellert v. Rochester & Pittsburgh Coal and Iron Co., 226 Pa. 27; and subject to the grantor’s covenant to make good his agreement with ref-. erence thereto. The learned trial judge construed the obligation of the deed with respect to the matter in controversy to be a covenant by implication that there either would be no injury from subsidence or that if any occurred the grantor would be responsible to the grantees for any resulting loss and this we regard as the purport and purpose. of the stipulation in the conveyance on which the action is founded. The opinion filed by the trial judge in disposing of the defendant’s motions for a new trial and for judgment non obstante veredicto contains a full and clear discussion of the questions raised in the case and vindicates the conclusion reached. It is unnecessary to further add to that discussion.
The judgment is affirmed.